DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/20 has been considered by the examiner.


Allowable Subject Matter
Claims 1-14 are allowed.

The following are details of the closest prior arts of record found:
Amidi (US Patent 8,265,651) discloses a system comprising a location detection LD server for determining the location of an LD transmitter that transmits first and second radio frequency signals in a first and second format and wherein the system includes a plurality of WiFi access points that receives an RF signal in the WiFi format and determines information from the signal relating to the location of the LD transmitter and forwards the information to the server in order to calculate the location of the LD transmitter and the system also comprises a plurality of UWB receiver that receives that 
Werb (US Patent Publication 2003/0013146) discloses a system for locating a hybrid tag device wherein the hybrid tag includes a real time location system RTLS beacon capability in the UHF band or narrow band frequency and local positioning system LPS tag capability in the microwave band and wherein the system includes a plurality of RTLS beacon readers placed in a facility and a plurality of LPS readers are placed in areas of the facility that requires the tracking of assets with greater precision and wherein the hybrid tag transmits a narrowband UHF signal that is received by the RTLS beacon readers and also transmits the microwave signal that is received by the LPS readers and are utilized in determining and tracking the location of the hybrid tag  and wherein the hybrid tag may receive an interrogation signal from an interrogation device that results in the hybrid tag sending a response signal when the hybrid tag is within proximity of the interrogation device. 
Case et al. (US Patent Publication 2013/0267253) discloses a system wherein a server receives first position data corresponding to the current approximate geographic position of the computing device and the server determines whether one or more trigger zones are within a threshold area relative to the first position data and sending a request for an accurate geographic position of the computing device and receiving from the computing device, second position data corresponding to a current accurate geographic position of the computing device.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-14 are found to be allowable because the closest prior art found of Amidi (US Patent 8,265,651) and Werb (US Patent Publication 2003/0013146) and Case et al. (US Patent Publication 2013/0267253) and VARDI (US Patent Publication 2015/0379860) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “transmitting a transmission instruction signal to the signal-transmitting device in response to the detection that the geographic position of the signal-transmitting device is in the second geographic zone, the transmission instruction signal being intended to trigger the transmission of a second radio signal at a second frequency distinct from the first frequency by the signal-transmitting device, said first frequency being lower than the second frequency, supplying second reception data, said second reception data resulting from the reception of the second radio signal by a plurality of second reception stations, said second reception stations being able to receive a radio signal at the second frequency transmitted from the second geographic zone, and calculating a second geographic position of the signal-transmitting device in the second geographic zone from the second reception data” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “said second reception stations being configured to receive a second radio signal transmitted by the signal-transmitting device at a second frequency distinct from the first frequency and from a predefined second geographic zone, the second geographic zone being included in the first geographic coverage zone, the second reception stations being configured to generate second reception data resulting from the reception of the second radio signal … the remote server is configured to: … transmit a transmission instruction signal to the signal-transmitting device in response to the detection that the geographic position of the signal-transmitting device is in the second geographic zone, the transmission instruction signal being intended to trigger the transmission of the second radio signal by the signal-transmitting device, calculate a second geographic position of the signal-transmitting device in the second geographic zone from the second reception data” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 14 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645